         Case 3:17-cr-00400-HZ          Document 241              Filed 05/01/19   Page 1 of 3




BILLY    J. WILLIAMS, OSB #901366
United States Attomey
District of Oregon
WILLIAM NARUS, CAB #243633
Witliam.Narus@usdoi.sov
NATALIE WIGHT, OSB #035576
Natalie. Wieht2.usdoi. sov
Assistant United States Attomeys
1000 SW Third Avenue, Suite 600
Portland, OR 97 204 -2902
Telephone: (503) 727 -1000
Attomeys for United States of America




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


UNITED STATES OF AMERICA                                   3:   l7-cr-00400-HZ

                                                           DECLARATION OF STEVEN
                                                           COLLINS IN SUPPORT OF
JASON PAUL SCHAEFER,                                       GOVERNMENT'S FURTHER
                                                           BRIEFING IN OPPOSITION TO
               Defendant.                                  DEFENDANT'S MOTION TO
                                                           SUPPRESS, ECF No. 162



        I, Steven Collins, declare and state   as   follows:

        l.     I am a Sergeant in the Portland Police Bureau and the Team Sergeant for the

Portland Metropolitan Explosive Disposal Unit (MEDU).



Decl. of Collins ISO Govt. Further Brief in Response MTS,                                        Page I
ECF No. 162
         Case 3:17-cr-00400-HZ            Document 241      Filed 05/01/19   Page 2 of 3




       2.       I was involved in the execution ofthe search warrant on the defendant's

apartment on October 11,2017.

       3.       When we searched defendant's home we found electric matches, black powder

and other items that appeared to be explosive-making equipment.

       4.       As we were searching defendant's apartment, defendant came home, fled, and

then detonated an explosive in his car.

        5.      Members of MEDU responded to the explosion in defendant's car to mitigate any

risk from further explosives.

        6.      During the search ofdefendant's apartment, we found a business card for a

storage facility and suspected that defendant might be storing explosives or an explosive

assembly lab at the facility.

        7.      We were concemed about the public safety threat posed by the items we found in

defendant's apartment, the possibility of there being further explosives in defendant's vehicle,

and the possibility of more explosives in the storage facility.

        8.      Once we went to the storage facility and located the unit maintained by defendant,

we decided to enter the unit to assess whether there was an immediate threat to public safety.

        9.      We determined that the contents of the unit did not appear to present an

immediate threat and so we secured the unit pending application for a warrant.

        10.     As ofthe date ofthis declaration, I do no1 recall exactly what time we entered the

storage unit but in know that it was later in the evening ofOctober 11,2017.

        11.     Between the time defendant detonated an explosive and the time we entered the

storage unit, we did not have time to get a wanant for the storage   unit. MEDU   was extremely

Dec. of Collins ISO Govt. Further Brief in Response       MTS,                              Page 2
ECF No. 162
         Case 3:17-cr-00400-HZ         Document 241        Filed 05/01/19     Page 3 of 3




busy addressing matters ofurgent public safety presented by defendant's conduct and the items

found in his apartment. It would have been impossible to address those safety concems and also

get a warrant before we entered the storage unit.

       12.     I declare, under penalty of perjury, that the foregoing is true to the best of my

knowledge and belief.


Signed and Swom to: April 30,2019.

                                                      STEVEN COLLINS
                                                      Sergeant Portland Police Bureau, MEDU




Dec. of Collins ISO Govt. Further Brief in Response MTS,                                    Page 3
ECF No. 162
